ORDER

PER CURIAM.
AND NOW, this 23rd day of October, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1. Whether allowance of appeal should be granted to address the issue of whether the courts may enforce an arbitrator’s award that negates a decision of the Pennsylvania Labor Relations Board (“PLRB”) and allows an unfair labor practice and a violation of the Public Em*56ployee Act, 43 P.S. § 1101.101 et seq., as found by the PLRB, to continue?
2. Whether allowance of appeal should be granted to address the issue of whether the “essence test” applies when an arbitrator errs as a matter of law because he lacks subject matter jurisdiction?